Filed 7/6/22 P. v. Rice CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C093911

                    Plaintiff and Respondent,                                    (Super. Ct. No. 20FE002518)

           v.

 ROBERT JOSEPH RICE,

                    Defendant and Appellant.




         Appointed counsel for defendant Robert Joseph Rice filed an opening brief setting
forth the facts of the case and asking this court to review the record to determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) After reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 123-124.)

                             FACTS AND HISTORY OF THE PROCEEDINGS
         In February 2020, the trial court found defendant violated probation and
mandatory supervision in connection with two prior felonies—forcible assault in 2016
(Pen. Code, § 245, subd. (a)(4); statutory section citations that follow are to the Penal


                                                             1
Code) and possession of a controlled substance with intent to sell in 2018 (Health & Saf.
Code, § 11378)—and issued bench warrants for defendant’s arrest. Officers obtained a
warrant to search defendant’s home. Upon seeing defendant leave his home and drive
away in his car, officers stopped him and found a loaded, unregistered firearm under the
driver’s seat. Passengers in the car stated the gun belonged to defendant. In defendant’s
home, officers found soft body armor, ammunition, small quantities of drugs, drug
paraphernalia, and a digital scale.
         Defendant was charged with being a felon in unlawful possession of a firearm
(§ 29800, subd. (a)(1); count one); a loaded firearm (§ 25850, subd. (a); count two);
ammunition (§ 30305, subd. (a)(1); count three); body armor (§ 31360, subd. (a); count
four); and a controlled substance with intent to sell (Health & Saf. Code, § 11378; count
five).
         In November 2020, defendant pleaded no contest to counts one and two in
exchange for dismissal of the remaining counts and a promised lid of 16 months in state
prison. Counts three and five were dismissed pursuant to People v. Harvey (1979)
25 Cal.3d. 754.
         In February 2021, the trial court sentenced defendant to the low terms of 16
months for counts one and two, staying imposition of the latter pursuant to section 654.
The court terminated defendant’s probation and mandatory supervision from his prior
cases and denied probation in the current case, noting defendant’s history of criminality
(see § 1203, subd. (e)(4)), poor performance under conditions of supervised release, and
substance abuse. The court denied credit for time served, noting defendant was also in
custody for violating probation and mandatory supervision. (See § 2900.5, subd. (b).)
Finally, the court, recognizing defendant’s inability to pay, imposed $60 in court facilities
assessment fees (Gov. Code, § 70373), $80 in court operations assessment fees
(§ 1465.8), a $300 restitution fine (§ 1202.4, subd. (b)), and a $300 suspended parole
revocation restitution fine (§ 1202.45).

                                              2
       Defendant timely appealed but did not obtain a certificate of probable cause.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.

                                        DISPOSITION
       The judgment is affirmed.




                                                   HULL, Acting P. J.



We concur:




DUARTE, J.




HOCH, J.




                                              3